Per Curiam.
The only assignment of error is to the judgment. It is not perceived how defendant can be prejudiced by limiting the interr est to 21 August, the date claimed by plaintiff, instead of July, as fixed by the jury.
In his brief appellant states the questions presented as:
“1. Did the Court fail to explain the law arising on the evidence in the case?
“2. Did the Court instruct the jury fully as to the burden of proof?
“3. Did the charge to the jury satisfy the requirements of Chapter 1, Section 180 of the General Statutes of North Carolina?”
The record shows no exceptions on which to predicate these questions. The brief of appellant refers to neither exceptions nor assignments of error.
No error.
Johnson, J., not sitting.